QUESTION: May a judicial candidate place campaign materials at the headquarters of a political party?
WE ANSWER: NO.
Canon 5(A)(1): “Except as authorized herein, a Judge or a candidate for election or appointment to judicial office should not:
(a) act as a leader of or hold an office in a political organization;
(b) publicly endorse or publicly oppose another candidate for public office;
(c) make speeches on behalf of a political organization or candidate or publicly endorse a candidate for public office; or
(d) solicit funds for, or pay an assessment to or make a contribution to a political organization or candidate, or purchase tickets for political party dinners or other functions.
First, we should note a judicial candidate cannot participate in partisan political affairs nor make known his/her party affiliation. 20 O.S. § 1404 and 1404.1. We also note Canon 5 does not specifically prohibit the action suggested in the question.
The Canons seek to prohibit all partisan political activities by judicial candidates. The only explicit exception is in 20 O.S. § 1404.1, which permits a judicial candidate to attend a political gathering upon payment of an admission fee and “for the sole purpose of campaigning in his own behalf for a judicial office.” The spirit, if not the letter, of the Canons discourage even minimal partisan political activity.
*656It is our opinion, as a practical matter, the campaign literature of a judicial candidate should not be placed in a political party headquarters.
/s/ Robert L. Bailey, Chairman /s/ Robert A. Layden, Vice Chairman /s/ Milton C. Craig, Secretary